DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 and 16-21 are current in the application.  Claims 1-14 and 16-21 are currently under examination. Claim 15 has been cancelled by Applicant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memoli et al, “Studies of Differently Induced Peroxidation Phenomena in Lecithins,” J. Agric. Food Chem. 1996, vol. 44, pp. 2814-2817 in view of US 2013/0131362 A1 (hereinafter US’362).
Regarding claims 1-5, Memoli et al teaches a method comprising: obtaining phospholipid isolated from egg or soy [claims 1 and 5] (p. 2814 right col. para. 3), and exposing the phospholipid composition to ultraviolet light at wavelengths of 254 nm or 365 nm (p. 2814 right col. para. 10) for at least 0.5 hours [claims 3-4] (e.g. 2-8 hours irradiation time, Fig. 6 p. 2817).  
Memoli et al does not explicitly teach that the isolated phospholipid as being isolated from a phospholipid-containing oil to produce a the gum comprising lecithin; drying the gum to produce a phospholipid composition comprising lecithin [claim 1], and separating the gum from the phospholipid-containing oil [claim 2] However, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (i.e. irradiation of isolated phospholipids for more than 0.5 hours with ultraviolet light at 254 nm or 365 nm will inherently bleach the isolated phospholipids). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  
In the same field of endeavor (processing soybean oil for lecithin) US‘362 teaches processing soybean oil by e.g. centrifugation to produce gum containing lecithin (para. 0031), degumming the oil 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Memoli et al by isolating the lecithin by drying gum from soybean oil, as taught by US’362, as this produces food grade lecithin without producing solid waste. (para. 0032 and 0021)  
Regarding claim 6, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (i.e. irradiation of isolated phospholipids for more than 0.5 hours with ultraviolet light at 254 nm or 365 nm will inherently reduce the color by 1.5 points on the Gardner scale). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  
Regarding claim 7, Memoli et al is silent with respect to contacting the phospholipid-containing oil, the gum, and the phospholipid composition with hydrogen peroxide or other oxidizing agent (where the Examiner is reading this as not contacting the phospholipid-containing oil, the gum, and the phospholipid composition with hydrogen peroxide or other oxidizing agent.)  US’362 teaches bleaching degummed oil (para. 0033) and does not teach bleaching the crude oil before degumming.  
Regarding claim 9, Memoli et al teaches diluting/dispersing the phospholipid prior to exposing the phospholipid to UV light. (p. 2817 left col. para. 1) 
Claims 12-14, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memoli et al in view of Kurth (US 2018/020635 A1).
Regarding claims 12 and 14, Memoli et al teaches a method comprising: obtaining phospholipid comprising e.g. 90.9% phosphatidyl-choline (p. 2814 right col. para. 3) and exposing the phospholipid 
In the same field of endeavor (extracting and purifying lecithin) Kurth teaches a lecithin-containing material with e.g. 20-80 wt% insoluble matter/phosphatides (para. 0017) where the material may be e.g. crude product that is dark in color (para. 0016).  It would be obvious to one of ordinary skill in the art to attempt to treat the dark in color material of Kurth in order to make it decolorized and thus suitable for a food or personal care application (para. 0016). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (i.e. irradiation of isolated phospholipids for more than 0.5 hours with ultraviolet light at 254 nm or 365 nm will inherently bleach the isolated phospholipids). In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  
Regarding claim 13, Memoli et al teaches that the phospholipid may be isolated from soy (where the Examiner is reading this as phospholipid isolated from soybean oil, p. 2814 right col. para. 3).  
Regarding claim 16, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  
Regarding claims 17-18, Memoli et al is silent with respect to contacting the phospholipid-containing oil, the gum, and the phospholipid composition with hydrogen peroxide or other oxidizing agent either before or after exposure to ultraviolet light (where the Examiner is reading this as not contacting the phospholipid-containing oil, the gum, and the phospholipid composition with hydrogen peroxide or other oxidizing agent.)  
Regarding claim 21, making a batch process continuous (i.e. continuous flow of the phospholipid composition into and out of the reactor, while exposing the flowing phospholipid composition to UV light in the reactor) is obvious to one of ordinary skill in the art; see MPEP 2144.04.V.E and In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memoli et al and US’362 in view of French et al (US 3,668,091).
Regarding claim 8, Memoli et al is and US’362 are applied as above.
Neither Memoli et al nor US’362 explicitly teach wherein at least one of the phospholipid-containing oil, the gum, and the phospholipid composition are reacted with hydrogen peroxide or other oxidizing agent.
In the same field of endeavor (bleaching soybean oil/phospholipids, col. 3 lines 1-25) French et al teaches treating the soybean oil with oxidizing agent before exposure to ultraviolet light (e.g. hydrogen peroxide, col. 3 lines 6-17)   French et al teaches that this converts the fatty acids in the soybean oil to epoxidized fatty acid esters (col. 3, lines 1-5) which are used as plasticizers, stabilizers, and/or surface active agents. (col. 3, lines 18-23)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Memoli et al and US’362 by treating the phospholipid-containing oil with hydrogen peroxide as taught by French et al, as this converts the fatty acids in the soybean oil to epoxidized fatty acid esters (col. 3, lines 1-5) which are used as plasticizers, stabilizers, and/or surface active agents. (col. 3, lines 18-23)  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memoli et al in view of US’362 as applied to claim 1 and further in view of Ye (CN 107812030 A, citations to the Derwent Abstract). 
Regarding claim 10, Memoli et al and US’362 are applied as above.
Neither Memoli et al nor US’362 explicitly teach heating the phospholipid composition prior to exposing the composition to ultraviolet light [claim 10] or the method as set forth in claim 10 further comprising: cooling the phospholipid composition after exposing the composition to ultraviolet light; and concentrating the phospholipid composition after exposing the composition to ultraviolet light. [claim 11] 
In the same field of endeavor (treating/refining lecithin composition, Abstract) Ye teaches heating the lecithin component, preparing an emulsion with the lecithin, removing color from the lecithin-containing emulsion, and concentrating the emulsion.  (where the Examiner is reading the concentration step as occurring at room temperature, Abstract) Ye teaches that this produces an emulsion with increased nutritional content. (Abstract)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Memoli et al and US’362 by heating the lecithin component before removing the color, and concentrating and cooling the emulsion after removing the color, as taught by Ye, as this produces an emulsion with increased nutritional content. (Abstract)
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memoli et al, Kurth et al, and US’362 in view of French et al (US 3,668,091).
Regarding claim 19, Memoli et al Kurth et al, and US’362 are applied as above.
Neither Memoli et al, Kurth et al, nor US’362 explicitly teach wherein at least one of the phospholipid-containing oil, the gum, and the phospholipid composition are reacted with hydrogen peroxide or other oxidizing agent.
In the same field of endeavor (bleaching soybean oil/phospholipids, col. 3 lines 1-25) French et al teaches treating the soybean oil with oxidizing agent before exposure to ultraviolet light (e.g. hydrogen peroxide, col. 3 lines 6-17)   French et al teaches that this converts the fatty acids in the soybean oil to epoxidized fatty acid esters (col. 3, lines 1-5) which are used as plasticizers, stabilizers, and/or surface active agents. (col. 3, lines 18-23)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Memoli et al by treating the phospholipid-containing oil with hydrogen peroxide as taught by French et al, as this converts the fatty acids in the soybean oil to epoxidized fatty acid esters (col. 3, lines 1-5) which are used as plasticizers, stabilizers, and/or surface active agents. (col. 3, lines 18-23)  
Regarding claim 20, the selection of any order of performing process steps (i.e. adding hydrogen peroxide after ultraviolet treatment) is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04.IV.C, and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 7-10 of the Remarks that the method of Memoli et al will not inherently bleach the phospholipid composition, and that no effects are observed in the 254 nm irradiated samples.  This is not found convincing, as exposing the same reactant(s) to the same In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). Also, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) 
Applicant has not specified precisely how the reactants and wavelength of the claimed method differ from the reactants and wavelength used in the method taught by Memoli such that the two methods would produce different results. In response to applicant's argument on pages 7-10 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exclusion of oxygen from the reactants versus having oxygen present in Memoli) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments on pages 11-12 of the Remarks with respect to the amended wt% values have been reviewed and are found persuasive.  However, upon further consideration, a new ground of rejection is applied over Memoli et al in view of Kurth et al, etc. as set forth above. 
With respect to Applicant’s arguments on pages 12-13 of the Remarks regarding the continuous versus batch process, making a batch process continuous (i.e. continuous flow of the phospholipid composition into and out of the reactor, while exposing the flowing phospholipid composition to UV light in the reactor) is obvious to one of ordinary skill in the art; see MPEP 2144.04.V.E and In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). 
Conclusion
Claims 1-14 and 16-21 are rejected. Claim 15 has been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150001163 A1 (system for processing liquid with UV light).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794